Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.            Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 5, drawn to a cutter having a torque limiter.
II. Claim 6, drawn to a cutter where the second cutter is movable with the movement of the cutter,
III. Claim 7, drawn to a cutter having a wound wire power transmitter.
IV. Claims 8 and 9, drawn to a cutter with a round blade with the power that moves the cutter also rotates the blade.
V. Claim 10, drawn to a cutter having a liquid discharge.

3.            Claim 1 will be examined with the election of any group.  Claim 1 links the inventions of groups I-V.   Claims 2 and 3 will be examined with the election of any of groups I-IV.  Claims 2 and 3 links the inventions of groups I-IV.   Claim 4 will be examined with the election of any of groups I-III.  Claim 4 links the inventions of groups I-III.     The restriction requirement of the linked inventions is subject to the nonallowance of the linking claims 1-4.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

4.            The inventions of groups I-V are related but separately usable as claimed.  For example, the cutter of group I could be used with a spatially fixed second holder, unlike the movable second holder of group II.  Conversely, the cutter of group II may be employed without the torque limiter of group I.  As a second example, the cutter of group III could be used with a straight edge blade instead of the rotating blade of group IV. Conversely, the cutter of group IV may employ solenoids to drive the parts instead of the wound wire transmission of group III. There is two-way patentable distinction between each group, and also each has a unique search and examination burden.  See MPEP 806.05.

5.            Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious burden if restriction were not required, due to the divergent searches involved, and the resultant divergent examination processes.
	For example, the search for group I would require text searching for a torque limiter.
The search for group II would require text searching for a transmission that second holder and the cutter.
The search for group III would require text searching for a wound wire transmission.
The search for group IV would require text searching for a circular blade that is powered by the cutter movement.
The search for group V would require text searching for a liquid dispenser.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

6.            A telephone call was not made to request an oral election to the above restriction requirement, due to the complexity of the requirement.  See MPEP 812.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512. The examiner can normally be reached Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH E PETERSON/Primary Examiner, Art Unit 3724